Judgment, Supreme Court, New York County (Daniel FitzGerald, J., at hearing; Bernard Fried, J., at jury trial and sentence), rendered March 7, 1995, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
In light of the information transmitted by the undercover officer, who made a drug purchase, to the arresting officer, which transmission included a detailed description of the perpetrators of the sale, there was probable cause for the arrest (People v Petralia, 62 NY2d 47, 51-52, cert denied 469 US 852).
Defendant’s disagreement with his attorney over trial strategy was not good cause for substitution of counsel and does not establish ineffective assistance of counsel (see, People v Sides, 75 NY2d 822, 824; People v Smith, 59 NY2d 156, 165-166; People v Baldi, 54 NY2d 137). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.